DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on April 14, 2022 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea in 2018. It is noted, however, that applicant has not filed a certified copy of the applications as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the first layer being greater than that of the second layer, expressed in the claims as the ratio of heights of the first layer to the second layer being greater than 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a ratio of a height of the first layer to that of the second layer is greater than 2.5 and less than 9.5.” This language suggests that the height of the first layer is greater than that of the second layer. However, this is indefinite in view of Applicant’s disclosure which appears to explicitly suggest the opposite relationship. As discussed above, none of the drawings show the height of the first layer (13) as being greater than that of the second layer (15). Furthermore, the vast majority of the specification appears to suggest the exact opposite (see Table 1 and Table 2 on page 33, for example), and even in rare occurrences where Applicant discloses the first height as greater than the second height (Table 6 on page 34, for example) the ratio does not fall within the claimed range.
This incongruity, alone, suggests that the claim is indefinite in light of the specification, but the explicit disclosure of the claimed limitation in paragraph 0188 furthers the confusion. In this paragraph, Applicant states that the ratio of the first layer to the second layer may be between 2.5 and 9.5. However, the specification then gives a specific example purporting to demonstrate this relationship.  Applicant then states that in this example the total height of 13 and 15 together is 2.1 microns, and the height of 13 is between 0.2 microns and 0.6 microns. As can plainly be seen Applicant is, again, demonstrating that the second height is greater than the first height.
It appears what Applicant is intending to claim is not the ratio of the first height to the second height, but rather the ratio of the second height to the first height. Returning to the disclosed example, the numbers fit the claim limitation exactly when this ratio is used (1.9/0.2 = 9.5, the upper limit; whereas 1.5/0.6 = 2.5, the lower limit).
As such, under the broadest reasonable interpretation in view of the specification, the limitation will be read as claiming “a ratio of a height of the second layer to that of the first layer is greater than 2.5 and less than 9.5).
Claim 17 further recites the limitation “the height of the first layer is about 0.25 or more and about 0.55 or less.” There are no units given for these values. 0.25 what? The lack of units renders the claim indefinite because it the metes and bounds of the claim cannot be fully ascertained. Under the broadest reasonable interpretation in view of the specification, the claim will be interpreted as these values referring to µm values.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 merely repeats language already present in claim 11 from which it depends, thus the claim does not further limit the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Pub. No. 2019/0334059 A1).
Regarding claim 1, Chen discloses a light emitting device, comprising:
a substrate (FIG. 3: 302, see paragraph 0020);
a pattern of a plurality of protrusions protruding from the substrate in a first direction (FIG. 3: 302c, see paragraph 0021), the plurality of protrusions arranged side by side in a direction being perpendicular to the first direction (FIG. 3: protrusions protrude in the vertical direction and are arranged side by side in the horizontal directions);
a first semiconductor layer provided on the substrate (FIG. 3: 306, see paragraph 0020);
an active layer provided on the first semiconductor layer (FIG. 3: 308, see paragraph 0020); and
a second semiconductor layer provide don the active layer (FIG. 3: 310, see paragraph 0020), wherein:
each of the protrusions includes:
	a first layer integrally formed with the substrate and protruding from an upper surface of the substrate in the first direction (FIG. 3: 302d, see paragraph 0021); and
	a second layer provided on the first layer and formed of a material different from that of the first layer (FIG. 3: 302e, see paragraph 0021),
	wherein a distance between centers of two adjacent protrusions in the second direction corresponds to a pitch (FIG. 3: P, see paragraph 0021), and a ratio of a diameter of the protrusion to the pitch of the protrusion pattern is 0.86 (see paragraph 0021, Chen discloses the diameter is 2.6 microns and the pitch is 3 microns yielding a ratio of diameter to pitch of 0.86; as this ratio lies inside Applicant's claimed ratio, the disclosure of Chen anticipates the limitation).
Regarding claim 2, Chen discloses the diameter of each of the protrusions is about 2.6 microns (see paragraph 0021) and the pitch is about 3.0 microns (see paragraph 0021). 
Regarding claim 3, Chen discloses the diameter of each of the protrusions is about 2.6 microns (see paragraph 0021; 2.6 anticipates the range of between 2.6 and 2.8), and the pitch is about 3.0 microns (see paragraph 0021; 3.0 microns anticipates the claimed range).
Regarding claim 8, Chen discloses the diameter of the protrusion is smaller than the pitch (see paragraph 0021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2019/0334059 A1).
Regarding claim 4, Chen discloses the diameter of each protrusion is about 2.6 plus or minus 10% microns (see paragraph 0021). Applicant claims a diameter of about 2.8 microns. It would have been obvious to one of ordinary skill in the art, from the teachings of Chen, to optimize the protrusion diameter and arrive at the claim 4 limitation. The rationale being that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Chen discloses a ratio of a height of the first layer to that of the second layer in the first direction is about 0.1 to 0.3 (see paragraph 0021). Applicant claims a range of between about 0.2 and about 1.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Chen, to modify the ratio and arrive at the claim 5 limitation. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Chen discloses a ratio of a height of the first layer to that of the second layer in the first direction is about 0.1 to 0.3 (see paragraph 0021). Applicant claims a range of between about 0.75 and about 1.5. It would have been obvious It would have been obvious to one of ordinary skill in the art, from the teachings of Chen, to optimize the protrusion diameter and arrive at the claim 6 limitation. The rationale being that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Chen discloses the height of the second layer is greater than that of the first layer (FIG. 3B: 302e has greater height than 302d, see paragraph 0021).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2019/0334059 A1) in view of Lee et al. (U.S. Pub. No. 2011/0127554 A1).
Regarding claim 9, Chen is silent in regard to an inclination degree of a side surface of the first layer relative to the first direction and that of a side surface of the second layer relative to the first direction are different.
Lee discloses an inclination degree of a side surface of the first layer relative to the first direction and that of a side surface of the second layer relative to the first direction are different (FIG. 1: angle of substrate protrusion different than that of 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Chen so as to provide stress compensation (see paragraph 0031).
Regarding claim 10, Chen is silent in regard to voids in a portion of a region corresponding to a side of the protrusion in the second direction.
Lee discloses voids in a portion of a region corresponding to a side of the protrusion in the second direction (FIG. 1F: 28, see paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Chen so as to reduce the lattice defect due to the difference between lattice constants of the substrate and overlying layer (see paragraph 0039).
Regarding claim 11, insofar as definite, Chen discloses a light emitting device, comprising:
a substrate (FIG. 3: 302, see paragraph 0020);
a pattern of a plurality of protrusions (FIG. 3: 302c, see paragraph 0021) including a first layer formed integrally with the substrate and protruding from an upper surface of the substrate in a first direction (FIG. 3: 302d, see paragraph 0021), and a second layer provided on the first layer and formed of a material different from that of the first layer (FIG. 3: 302e, see paragraph 0021); and
a light emitting stack provided on the substrate and emitting light (FIG. 3: 306-310, see paragraph 0020); and
a ratio of a height of the second layer to that of the first layer is greater than 3.3 and less than 10 (see paragraph 0021; Chen discloses the height of the layer is between 10% and 30% of the height of the second layer; this corresponds to a ratio of between 3.3 and 10).
Applicant claims a ratio in the range of 2.5 to 9.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Chen, to modify the ratio and arrive at the claim 11 limitation. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Chen is silent in regard to voids provided on at least one side of the first layer of the protrusion in a second direction being perpendicular to the first direction.
Lee discloses voids provided on at least one side of the first layer of the protrusion in a second direction being perpendicular to the first direction (FIG. 1F: 28, see paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Chen so as to reduce the lattice defect due to the difference between lattice constants of the substrate and overlying layer (see paragraph 0039).
Regarding claim 12, Chen discloses the light emitting stack includes:
a first semiconductor layer provided on the substrate (FIG. 3: 306, see paragraph 0020);
an active layer provided on the first semiconductor layer (FIG. 3: 308, see paragraph 0020); and
a second semiconductor layer provided on the active layer (FIG. 3: 310, see paragraph 0020).
Chen, as previously modified by Lee, discloses the voids are provided in the first semiconductor layer (FIG. 1F: 28, see paragraph 0039; voids provided in first semiconductor layer 30).
Regarding claim 16, Chen discloses a ratio of a height of the second layer to that of the first layer is greater than 3.3 and less than 10 (see paragraph 0021; Chen discloses the height of the layer is between 10% and 30% of the height of the second layer; this corresponds to a ratio of between 3.3 and 10).
Applicant claims a ratio in the range of 2.5 to 9.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Chen, to modify the ratio and arrive at the claim 11 limitation. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Chen discloses a height of the first layer is between 0.12 and 0.36 microns and the total height is about 1.2 microns (see paragraph 0021).
Applicant claims a height of 0.25 or more and 0.55 or less and a total height of 2.1 microns.
It would have been obvious, from the teachings of Chen, to optimize the heights and arrive at the claim 17 limitation. The rationale being that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2019/0334059 A1) in view of Lee et al. (U.S. Pub. No. 2011/0127554 A1) as applied to claim 12 above, and further in view of Ishibashi et al. (U.S. Pub. No. 2007/0217460 A1).
Regarding claim 13, the combination is silent in regard to a height of the uppermost portion of the voids from the substrate in the first direction and that of an uppermost portion of the first layer form the substrate surface in the first direction are substantially the same.
Ishibashi discloses a height of the uppermost portion of the voids from the substrate in the first direction and that of an uppermost portion of the first layer form the substrate surface in the first direction are substantially the same (FIG. 1: upper surface of 103 at same height as upper surface of 101 protrusion; with 105 representing the “second layer” of Ishibashi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to apply the teachings of Ishibashi to the teachings of the combination such that the voids have an upper surface at a level with the upper surface of the first layer. The motivation to do so is to reduce dislocation density in the semiconductor layers grown over the void (see paragraph 0140).
Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819